213 Kan. 585 (1973)
518 P.2d 136
STATE OF KANSAS, Appellee,
v.
BETTY RAE STAFFORD, Appellant.
No. 46,989
Supreme Court of Kansas.
Opinion filed November 3, 1973.

OPINION ORDERING MODIFICATION AND DENYING REHEARING
The opinion of the court was
HARMAN, C.:
The appellee, state of Kansas, seeks rehearing of this appeal, wherein the judgment convicting appellant, Betty Rae Stafford, was reversed and new trial was directed (State v. Stafford, 213 Kan. 152, 515 P.2d 769).
We have reexamined the record and the former opinion and have considered the brief in support of the motion for rehearing. Reversal and new trial were ordered because of this court's conclusion that the combined effect of the several errors noted was such that appellant was deprived of a fair trial and the errors therefore could not be deemed harmless.
Paragraph 6 of the syllabus and the corresponding portion of our former opinion are withdrawn and ordered deleted. Other than as here modified, that opinion is adhered to and the motion for rehearing is denied.
APPROVED BY THE COURT.